Citation Nr: 0729518	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  97-32 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right shoulder.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right side.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to May 
1972.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Roanoke, Virginia, that denied the benefits sought on 
appeal.  The matter is currently being handled by the RO in 
Nashville, Tennessee.

The issue of entitlement to service connection for residuals 
of a gunshot wound to the right side is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no evidence of a gunshot wound to the right shoulder 
in service, and the veteran's current right shoulder 
condition has not been shown to be causally or etiologically 
related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
gunshot wound to the right shoulder have not been met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

For combat veterans, 38 U.S.C.A. § 1154(b) (West 2002) 
provides that "[t]he Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2006). However, the United States Court of Appeals 
for Veterans Claims (the Court) has further held that 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

In this case, the veteran contends he currently suffers from 
residuals of a gunshot wound to the right shoulder.  His 
DD214 Form indicates he was awarded the Combat Infantryman's 
Badge and the Purple Heart.  While he is a combat veteran, as 
described above the veteran must still meet the requirements 
of a current diagnosis and a nexus to service in establishing 
his claim for service connection.  The veteran is entitled to 
a relaxed evidentiary standard for the in-service incurrence 
component of his claim.

With regard to a current diagnosis, there is evidence that 
the veteran currently suffers from a right shoulder 
condition.  In December 2005 a VAMC treatment note shows the 
veteran complained of shoulder pain.  The examiner 
tentatively diagnosed the problem as biceps tendonitis, 
pending results of x-rays.  The subsequent x-ray report 
indicated no bony abnormalities but degenerative changes in 
the acromioclavicular joints with prominent inferior spurs, 
more prominent in the right shoulder than the left.  In the 
September 2006 VA examination x-rays were taken of the right 
shoulder and ranges of motion were measured, and the veteran 
was diagnosed with degenerative joint disease of the right 
shoulder.  

As to the second element of service connection, the veteran 
is entitled to a relaxed evidentiary requirement for 
determining what happened in service.  Despite this, there is 
insufficient evidence that the veteran sustained a gunshot 
wound to the right shoulder in service.  The evidence of 
record does not show the veteran has a scar on his right 
shoulder indicative of where he suffered a gunshot wound.  In 
February 1997 a VA examination was conducted and the examiner 
found the veteran's shoulders were "normal," and did not 
note any scars on his shoulders.  In a September 2006 VA 
examination the examiner found no scarring is present 
anywhere on the veteran's right shoulder.  The veteran 
reported to the 2006 examiner that his memory was cloudy as 
to the incident surrounding the gunshot wound, and he was 
unable to identify for the examiner where he was shot.  In 
all of the treatment notes associated with the file since 
discharge, there is no evidence in of any residuals of a 
gunshot wound to the right shoulder from service. 

The veteran's service records are also devoid of any 
residuals of a gunshot wound to the right shoulder.  There is 
ample documentation of a gunshot wound the veteran sustained 
to his foot in service medical records dated from May through 
June 1971, but there is no mention of a gunshot wound to the 
shoulder.  A single personnel record indicates that the 
veteran suffered a gunshot wound to shoulder and side in May 
1971, in addition to the gunshot wound to the foot, but the 
record does not specify whether it was the veteran's right 
shoulder and right side that were affected and provides no 
further information on the gunshot wounds.  In February 2005 
and January 2004 the veteran's representative argued that 
service connection should be granted for the veteran's right 
shoulder because the injury was incurred along with the 
gunshot wound to the foot, which has been service connected.  
This is of little aid to the veteran's claim, however, as 
service medical records show the gunshot wound to the foot 
was self inflicted and it seems unlikely the veteran would 
have also accidentally shot himself in the side and shoulder.  
In the March 2005 remand the Board attempted to obtain more 
information about the gunshot wounds referred to in the 
personnel record by requesting additional treatment records.  
The request was made and all available records were received 
and associated with the claims file, but they do not provide 
any additional information.  At his separation examination, 
the examining physician found no abnormalities with the 
veteran's shoulder.  The veteran reported no trouble or pain 
in his shoulder whatsoever, and only mentioned a problem with 
his foot and leg.  For these reasons, the Board cannot find 
that the veteran's service records support the in-service 
incurrence of a gunshot wound to the right shoulder.     

As to the third element of service connection, the January 
2007 addendum to the September 2006 VA examination provides 
the only nexus opinion in the claims file.  The examiner 
stated that he had "exhaustively reviewed the claims 
folder," and in the absence of any documentation of a 
gunshot wound, he could not attribute any current symptoms to 
such an injury without resorting to speculation.  There is no 
medical evidence to the contrary in the claims file.  The 
Board has considered the veteran's arguments in support of 
his assertion that he has gunshot wound residuals related to 
service but the veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion in 
this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His argument cannot provide a factual predicate upon 
which compensation may be granted.

For all of these reasons, the veteran's claim for service 
connection for residuals of a gunshot wound to the right 
shoulder must be denied.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2003 and August 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of April 2003 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession. The letter of August 
2006 provided the veteran with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, the VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded VA examinations in 
February 1997 and September 2006, and an addendum opinion was 
sought in January 2007.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

ORDER

Service connection for residuals of a gunshot wound of the 
right shoulder is denied.


REMAND

The veteran has sought service connection for two separate 
issues, residuals of a gunshot wound to the right shoulder 
and residuals of a gunshot wound to the right side.  The 
March 2005 remand was explicit in its directives as to each 
of these issues.  The purpose of the examination was to 
diagnose or rule out the residuals of a gunshot wound of each 
the right shoulder and the right side.  While the veteran's 
military awards include the Combat Infantryman's Badge and 
Purple Heart, and his personnel records document a gunshot 
wound to the side, as described above the veteran must 
currently have residuals of these injuries and a nexus must 
also be shown in order to be awarded service connection.  As 
such, a VA examination supplying both a current diagnosis and 
a nexus is of utmost important to the veteran's claim.

As to the veteran's claim regarding his right side, the Board 
finds the September 2006 VA examination and the January 2007 
addendum reports to be insufficient, unacceptable, and 
contrary to the intent of the last remand.  The development 
directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The VA examiner was directed to 
ask the veteran where in the right shoulder he was shot, and 
where in the right side he was shot, and to report the 
veteran's responses.  The examiner was also directed to 
identify any scars or other indications of a gunshot wound at 
or near the veteran's right shoulder and right side, or 
alternatively, to state that no such residuals of a gunshot 
wound at these locations exist.  The September 2006 VA 
examination pertains exclusively to the veteran's right 
shoulder, there is no mention of the veteran's right side in 
the report.  The January 2007 addendum also failed to address 
the veteran's right side in any way.  The medical evidence 
associated with the file from prior to the Board's March 2005 
remand is silent as to the veteran's right side.  For these 
reasons, the veteran must be examined again and the 
directives of the Board's March 2005 accomplished.  

It is noted that the January 2007 addendum contains an 
opinion of the examiner that the veteran's actual physical 
presence was not needed for some of the information sought in 
the remand.  To circumvent any future confusion in this 
regard, the Board makes clear that the veteran's physical 
presence is required for the examination ordered by this 
remand.

In addition, the veteran is hereby notified that it is his 
responsibility to report for the examinations scheduled in 
connection with this remand and to cooperate in the 
development of his case. The consequences of failure to 
report for a VA examination without good cause may include 
denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2006).  As 
noted in the March 2005 remand, the veteran's claims file 
shows instances of his failure to report for VA examinations 
(on other matters), based on an alleged lack of notification. 
Careful monitoring of all communication with the veteran both 
by VA and by his representative is necessary.  If the notice 
of scheduling of an examination were copied to his 
representative, his representative could share in assisting 
this combat veteran in prosecuting his claim. Any notices of 
scheduling of examination should be copied to the claims file 
as well.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA 
examination, documenting all 
communication related to scheduling the 
examination, with copies of scheduling 
letters mailed to his representative.

The examination is to diagnose or rule 
out residuals of a gunshot wound of the 
right side. Provide the examiner with the 
claims file.

The examiner must ask the veteran where 
in the right side he was shot, and report 
his response. The examiner must report 
whether there are scars or other 
indications at or near that location 
evidencing past gunshot wounds, 
ultimately identifying the residuals of 
gunshot wounds or reporting that 
residuals of gunshot wounds of the right 
side are not found.

After all of the above actions have been completed, 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



